SECOND DIVISION
                                                                                   MARCH 31, 2011



1-09-3550

JEANINE SEITZ-PARTRIDGE,                                                  )        Appeal from the
                                                                          )        Circuit Court of
                 Plaintiff-Appellant,                                     )        Cook County.
                                                                          )
    v.                                                                    )        No. 03 L12349
                                                                          )
LOYOLA UNIVERSITY OF CHICAGO, ALAN WOLFE,                                 )        Honorable
ADAM DRIKS, ALLEN FRANKFATER, GAYATRI                                     )        Allen S. Goldberg
VEDANTAM and DAVID KEATING,                                               )        and
                                                                          )        Daniel J. Pierce,
                 Defendants-Appellees.                                    )        Judges Presiding.


         PRESIDING JUSTICE CUNNINGHAM delivered the judgment of the court, with opinion.
         Justices Karnezis and Harris concurred in the judgment and opinion.

                                                OPINION

         The plaintiff, Jeanine Seitz-Partridge, initiated this lawsuit in 2003 in the circuit court of Cook

County seeking injunctive relief and damages against the defendant, Loyola University of Chicago1

(Loyola) and individual faculty members of the school. The plaintiff alleged she was wrongfully

denied advancement into Loyola’s molecular biology Ph.D. program. In February 2006, the trial

court granted the defendants’ motion to dismiss counts III and IV of the plaintiff’s complaint pursuant

to section 2-615 of the Code of Civil Procedure (the Code). 735 ILCS 5/2-615 (West 2004). Count

III alleged tortious interference by the individual defendants with the contract between the plaintiff

and Loyola; and count IV alleged defamation per se against the plaintiff by the individual defendants.



         1
         The plaintiff’s original complaint named Stritch School of Medicine as a defendant. In
2005, the trial court granted the defendants’ uncontested motion to dismiss the school from the
lawsuit.
1-09-3550


At that time, the trial court also granted the defendants’ motion to strike the plaintiff’s request for

injunctive relief. The dismissal of those two counts, as well as the denial of injunctive relief, remained

in effect for the duration of the pendency of the case.

        On December 8, 2009, the trial court granted summary judgment for the defendants on the

following: count I, which alleged breach of an express contract between the plaintiff and Loyola;

count II, which alleged breach of an implied contract between the plaintiff and Loyola; and count V,

which alleged defamation per quod by the individual defendants. The trial court denied, as moot, the

plaintiff’s motion to reconsider the trial court’s order dismissing her request for injunctive relief. The

court further denied the plaintiff’s motion for leave to file a sixth amended complaint. This action

disposed of the plaintiff’s case in its entirety. On December 21, 2009, the plaintiff filed a timely

appeal of the December 8, 2009, order and all prior orders striking or dismissing all counts of her fifth

amended complaint. Ill. S. Ct. R. 303(a)(1) (eff. May 30, 2008).

        On appeal, the plaintiff raises the following issues: (1) whether the trial court improperly

granted the defendants’ motion for summary judgment on the action for breach of contract; (2)

whether the trial court abused its discretion in denying leave to file a sixth amended complaint; (3)

whether the trial court improperly denied the motion to reconsider its dismissal of the request for

injunctive relief; and (4) whether the trial court erred in dismissing the count which alleged

defamation per se.

        For the reasons that follow, we affirm in part, reverse in part and remand the case to the

circuit court of Cook County.



                                                    2
1-09-3550


                                          BACKGROUND

        The record contains the following facts and allegations. The plaintiff enrolled in Loyola’s

highly selective molecular biology program in July 2000. She was awarded a graduate tuition

fellowship and a position as a graduate assistant for which she was paid a stipend. The graduate

assistant position was part of a class entitled “Thesis Research.” The plaintiff was a member of Dr.

Alan Wolfe’s research staff, and Wolfe was her mentor and advisor in the program.

        In order to continue in the program as a Ph.D. candidate, the plaintiff needed to pass a

preliminary examination by the end of her second year in the program. This examination required the

plaintiff to write a grant proposal and present an oral defense of her proposal to a committee made

up of the defendants Drs. Wolfe, Adam Driks, David Keating, Gayatri Vedantam and the committee

chair, Allen Frankfater (known collectively as the Preliminary Examination Committee, or PEC).

According to Loyola’s written guidelines for the program, a student should take a course entitled

“Research Ethics” by the end of the student’s second spring semester. Relying on Wolfe’s advice,

the plaintiff deferred taking this class and had not taken it prior to her work on her grant proposal.

        On or about May 28, 2002, the plaintiff was given a topic for her preliminary examination by

the PEC. She prepared an abstract and specific aims of her grant proposal which the PEC approved

on July 18, 2002. The plaintiff submitted her written grant proposal in August 2002 and gave her oral

defense of the proposal on September 9, 2002. At the conclusion of the oral defense, the members

of the PEC privately deliberated. Professor Frankfater then verbally told the plaintiff, in the presence

of the full PEC, that she passed the oral examination; that she passed the first part, or “Aim 1" of her

written examination; and that she conditionally passed “Aim 2" but she needed to revise that part of

                                                   3
1-09-3550


the proposal. The plaintiff alleged that, contrary to the requirements in Loyola’s guidelines, she never

received a written evaluation of her grant proposal at the time of her oral defense, nor a written

summary of the PEC’s meeting held after her oral defense.

        The plaintiff subsequently revised the “Aim 2" section of her grant proposal with Wolfe’s aid

and submitted it to the PEC. Wolfe’s later deposition statements indicated that four out of the five

PEC members told him verbally that they would vote affirmatively to pass the plaintiff. Before the

vote to pass the plaintiff was official, Professor Vedantam, a member of the PEC, accused the plaintiff

of plagiarism, and the other members of the PEC reversed their opinions about passing the plaintiff.

A written critique of the plaintiff’s preliminary examination was prepared by the PEC and given to

the program’s steering committee in charge of student discipline. The PEC did not determine

whether the plaintiff’s plagiarism conduct was intentional.

        In her complaint filed in the circuit court of Cook County, the plaintiff alleged that the PEC’s

critique contained fabricated statements which misled the steering committee into believing that the

plaintiff’s work was subpar and that she would have failed her preliminary examination even without

the plagiarism charge. The plaintiff alleged that the reason the PEC sent the critique to the steering

committee was to make a permanent record of the allegations of plagiarism. The steering committee

had the authority to overrule the PEC and could have given the plaintiff a passing grade or directed

that she rewrite the portions of her work that were allegedly plagiarized.

        However, the steering committee agreed with the PEC that the plaintiff had committed

plagiarism according to Loyola’s definition. No determination was made by the steering committee

as to whether the plaintiff plagiarized with the intent to deceive. The steering committee also agreed

                                                   4
1-09-3550


with the PEC’s conclusion that because of the plagiarism, it was impossible to determine whether the

plaintiff understood the material.

       It was explained to the plaintiff that according to the guidelines of the program, she had the

opportunity to take a second preliminary examination on a different question to determine her

eligibility to continue in the Ph.D. program. If she failed the second examination, she would be

dismissed from the Ph.D. program. The plaintiff then took a second preliminary examination. After

review, the PEC determined that plaintiff failed both the written and the oral portions of her second

preliminary examination. The members of the PEC sent their individual critiques of the plaintiff’s

examination to the steering committee. The steering committee independently reviewed the materials

and unanimously agreed with the conclusions of the PEC. The associate dean of the graduate school

reviewed the steering committee’s recommendation and conducted his own independent review. On

March 27, 2003, the associate dean informed the plaintiff that she was dismissed from the Ph.D.

program. The plaintiff does not allege any wrongful conduct on the part of the defendants regarding

the results of her second failed preliminary examination.

       The plaintiff appealed to the school’s hearing board pursuant to Loyola’s academic grievance

procedure. The hearing board consisted of two Loyola professors and one Loyola Ph.D. student

whom the plaintiff did not know. The board heard testimony from the plaintiff and several of the

professors involved in the plaintiff’s review. On May 28, 2003, the board upheld the decision to

dismiss the plaintiff from the program.

       The plaintiff appealed the hearing board’s decision to the associate vice president for research,

who was also the dean of the graduate school. The plaintiff submitted documents prepared with the

                                                  5
1-09-3550


aid of her legal counsel. The dean confirmed the hearing board’s decision. The plaintiff then pursued

the third level of review conducted by Loyola’s vice president for health services. Again, she

submitted documents prepared by her legal counsel. On August 19, 2003, the vice president upheld

the decision to dismiss the plaintiff from the program.

       In October 2003, the plaintiff brought this lawsuit in the circuit court of Cook County. The

plaintiff filed a fourth amended complaint in May 2005. The defendants filed a motion pursuant to

section 2-615 of the Code to strike the complaint for failure to state a cause of action. On September

13, 2005, the trial court dismissed, without prejudice, count III of the fourth amended complaint

which alleged tortious interference with a contractual relationship, and count IV which alleged

defamation per se. In that same ruling, the trial court denied the plaintiff’s request for injunctive

relief. However, the trial court also denied the defendants’ motion to strike count V, which alleged

defamation per quod.

       The plaintiff subsequently filed a fifth amended complaint on October 5, 2005, in which she

alleged the following five causes of action: (I) breach of express contract; (II) breach of implied-in-

fact contract; (III) tortious interference with contractual relationship by the individual professor

defendants; (IV) defamation per se by the individual professor defendants; and (V) defamation per

quod by the individual professor defendants. In her prayer for relief in the fifth amended complaint,

the plaintiff asked: that the university expunge her record of failure on the preliminary examination

and all allegations of plagiarism; that her student record be amended to reflect a passing grade on her




                                                  6
1-09-3550


first preliminary examination; that the university confer a master’s degree in molecular biology2 upon

her; that she be reinstated in the Ph.D. program; that she be awarded monetary compensation for all

consequential damages which she sustained as a result of the alleged contractual breaches; that she

be awarded prejudgment interest and costs; and any other equitable relief that the court deemed just.

The plaintiff requested compensatory damages for pain, suffering, humiliation, lost academic and

professional opportunities and lost past and future income resulting from her alleged defamation

claims.

          On February 10, 2006, the trial court granted the defendants’ section 2-615 motion to dismiss,

with prejudice, the plaintiff’s count for tortious interference with contractual relationship, (count III),

and the count for defamation per se (count IV) of the plaintiff’s fifth amended complaint. At that

time, the trial court also granted the defendants’ motion to strike the plaintiff’s request for injunctive

relief. The trial court stated in striking the request for injunctive relief that the plaintiff “can preserve

those rights for appeal.” The plaintiff then retained different counsel, who conducted further

depositions of various Loyola professors. The plaintiff subsequently filed a motion for partial

summary judgment on her request for injunctive relief, a motion to reconsider the trial court’s prior

order striking her request for injunctive relief and a motion for leave to file a sixth amended

complaint.

          On December 8, 2009, six years after the plaintiff’s initial complaint was filed, a newly



          2
        As of May 2005, the plaintiff had received a master of science degree from Loyola’s
biology program. Beginning in the fall of 2004, she was employed by Loyola in numerous
positions, such as biology teaching assistant, biology instructor and nursing tutor.

                                                     7
1-09-3550


assigned judge3 granted the defendants’ motion for summary judgment (735 ILCS 5/2-1005 (West

2008)), on count I (breach of express contract), count II (breach of implied contract) and count V

(defamation per quod) of the plaintiff’s fifth amended complaint; denied, as moot, the plaintiff’s

motion for partial summary judgment on three questions of law; denied, as moot, the plaintiff’s

motion to reconsider a previous order striking her request for injunctive relief; and denied the

plaintiff’s request for leave to file a sixth amended complaint. On December 21, 2009, the plaintiff

filed an appeal from the trial court’s order of December 8, 2009, in which she stated that she was

appealing: “[a]ll orders striking or dismissing complaints filed by the plaintiff,” including the

“February 2, [sic] 2006,” order (dismissing the tortious interference with a contractual relationship

claim, the defamation per se claim and striking the request for injunctive relief in the plaintiff’s fifth

amended complaint); the “September 9, [sic] 2005,” order (dismissing the tortious interference with

a contractual relationship claim, the defamation per se claim and striking the request for injunctive

relief in the plaintiff’s fourth amended complaint); the “April 21, 2005,” order (dismissing the breach

of implied contract count, the tortious interference with a contractual relationship count, and the

defamation per se count of the plaintiff’s third amended complaint); and “[a]ll orders related to or

deriving from the aforesaid orders.”

                                              ANALYSIS

        The appeal before this court concerns the plaintiff’s fifth amended complaint. We first

consider the issue of whether the trial court erred in granting summary judgment in favor of Loyola


        3
        The trial judge who had presided in the case from its inception was Judge Goldberg, but
Judge Pierce was then substituted at this point in the proceedings.

                                                    8
1-09-3550


on the plaintiff’s counts for breach of express or implied contracts (counts I and II). A reviewing

court uses a de novo standard when examining a trial court’s grant of summary judgment. Kajima

Construction Services, Inc. v. St. Paul Fire & Marine Insurance Co., 227 Ill. 2d 102, 106, 879

N.E.2d 305, 308 (2007). Summary judgment is appropriate only if the pleadings, depositions and

affidavits in the record, when viewed most favorably to the non-movant, show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a matter of law.

735 ILCS 5/2-1005(c) (West 2008); Hall v. Henn, 208 Ill. 2d 325, 328, 802 N.E.2d 797, 798 (2003).

        The plaintiff contends that a university’s written catalogs and handbooks create an enforceable

contractual relationship with its students. Harris v. Adler School of Professional Psychology, 309

Ill. App. 3d 856, 859, 723 N.E.2d 717, 720 (1999). While the defendants agree that a student’s

relationship with a university has contractual components, they point out that our courts have

traditionally treated students’ contractual claims against schools differently than typical breach of

contract claims. Bilut v. Northwestern University, 269 Ill. App. 3d 125, 133, 645 N.E.2d 536, 541

(1994). A court will not review a teacher’s subjective academic decision, but will review “whether

school authorities acted arbitrarily or capriciously in their treatment of a student, including dismissal.”

Harris, 309 Ill. App. 3d at 859, 723 N.E.2d at 720. A student has a valid cause of action against a

school when it is alleged that an adverse decision against a student “supposedly for academic

deficiencies, was made arbitrarily, capriciously, and in bad faith.” Brody v. Finch University of

Health Sciences/The Chicago Medical School, 298 Ill. App. 3d 146, 156, 698 N.E.2d 257, 266

(1998). It has been held that in stating a cause of action for breach of contract against a school, the

plaintiff has the heavy burden of showing that the plaintiff’s dismissal was “ ‘without any discernible

                                                    9
1-09-3550


rational basis.’ ” Frederick v. Northwestern University Dental School, 247 Ill. App. 3d 464, 472, 617

N.E.2d 382, 387 (1993) (quoting Holert v. University of Chicago, 751 F. Supp. 1294, 1301 (N. D.

Ill. 1990)).

        The plaintiff in the case before us argues that she sufficiently alleged a cause of action for

breach of contract and presented sufficient evidence of the individual defendants’ intentional

wrongdoing. She alleges that the plagiarism accusation against her was false and resulted in the PEC

giving her a failing grade on her first preliminary examination. She also argues that Professor

Frankfater, of the PEC, falsely told the head of the steering committee, prior to the steering

committee’s decision, that the plaintiff would have failed the first preliminary examination

independent of the plagiarism issue. Further, the plaintiff claims that the PEC’s critique of her

performance on the first examination was replete with misrepresentations, including criticisms of

aspects of her first examination that the PEC had already found to be of passing quality. She claims

that this false information was then relayed to the steering committee without mention that the PEC

had concluded that she had a passing grade before they were informed of the plagiarism. According

to the plaintiff, the steering committee upheld the decision to fail her because of the alleged

misinformation provided to it.     This resulted in requiring her to take a second preliminary

examination, which she acknowledged that she did not pass. The plaintiff argues that had her first

examination been evaluated without the misrepresentations, she would never have been required to

take a second preliminary examination and she would have advanced in the program as a Ph.D.

candidate.

        The plaintiff alleges that the individual professor defendants did not follow Loyola’s

                                                 10
1-09-3550


guidelines, which is further proof of their arbitrary and capricious conduct. The department

guidelines state that students are “expected to complete” 25 hours of coursework, including a

research ethics class, by the end of their second year in the program. The plaintiff states that the

ethics course “formally taught plagiarism issues.” The common practice, however, was that the

students deferred this course until their third year of graduate study. The defendants contend that

the university’s guidelines do not create a contractual obligation to ensure that students complete

courses by a particular time or receive feedback in a certain way. The plaintiff argues that she should

have been given written feedback on her first preliminary examination. The defendants allege,

however, that it was common practice that only oral feedback was given to students at that point in

the review process.

       The plaintiff highlights the fact that Loyola’s definition of the term “plagiarism” was listed in

its handbook in the section entitled “Statement on Academic Honesty.” The subheadings where the

definition is found are labeled “Academic Honesty” and “Boundaries of Academic Honesty.” The

pertinent sections of Loyola’s handbook states:

                       “Papers. Plagiarism is the appropriation for gain of ideas,

               language    or   work     of   another    without    sufficient   public

               acknowledgment that the material is not one’s own. The following

               acts are regarded as such violations:

               •       Submitting another person’s unpublished work or examination

                       as one’s own;

               •       Submitting a rewritten or paraphrased version of another

                                                  11
1-09-3550


                        person’s work ***.”

The plaintiff argues that by applying the plain meaning of the words, and taking into account the

definitions’s location in Loyola’s handbook, the definition requires a finding of a student’s intentional

dishonesty in order to be characterized as plagiarism. Both the plaintiff and the defendants

acknowledge that the members of the PEC and steering committee did not conclude whether the

plaintiff had intentionally plagiarized. The plaintiff argues that this is additional evidence of the

individual defendants’ arbitrary and capricious conduct because she was erroneously accused of

plagiarism without what she alleges is a necessary finding of intent.

        The defendants argued, and the trial court agreed, that the definition of plagiarism in Loyola’s

handbook was not ambiguous and did not require a student’s dishonest intent. It must be noted that

both the PEC and the steering committee affirmed the conclusion that the plaintiff had committed

plagiarism. It should be further noted that the professors on the committees were experienced

academics who were well aware of Loyola’s definition of the term. The defendant professor

Frankfater stated in his affidavit:

                        “The PEC determined that not merely phrases, but substantial

                portions of paragraphs were copied without quotation marks and

                sometimes without attribution. *** The PEC made no finding with

                regard to whether [the plaintiff’s] plagiarism was intentional. The

                PEC also concluded that [the plaintiff’s] conduct raised serious

                concerns as to whether [she] actually understood the topic she was

                writing about.”

                                                   12
1-09-3550


According to the plaintiff, Frankfater’s statement illustrates that the professors used the acts of

plagiarism as part of their questioning of the plaintiff’s knowledge of the subject matter.

         In granting the defendants’ motion for summary judgment on the breach of contract counts,

the trial court relied on the reasoning in the Bilut case which concerned a Ph.D. candidate’s breach

of contract lawsuit against a private university. The court in the Bilut case reasoned:

                “A private educational institution such as defendant sustains

                essentially voluntary relationships among itself, its students and its

                faculty. The foundation of these relationships is the understanding

                that the students will abide by and adhere to the disciplinary

                regulations and the academic standards established by the faculty and

                the university ***. *** To this end, we believe that private colleges

                and universities must be accorded a generous measure of

                independence and autonomy with respect to the establishment,

                maintenance and enforcement of academic standards.” Bilut, 269 Ill.

                App. 3d at 134, 645 N.E.2d at 542.

The trial court in the instant case noted that, based upon its review of the evidence, the plaintiff had

not alleged sufficient facts to show that the defendants had acted arbitrarily, capriciously or in bad

faith.

         There have been numerous cases where Illinois courts have considered and rejected arguments

based upon breach of contract counts because there was no evidence of arbitrary, capricious or bad-

faith conduct toward a dismissed student. See, e.g., Raethz v. Aurora University, 346 Ill. App. 3d

                                                  13
1-09-3550


728, 733-34, 805 N.E.2d 696, 700-01 (2004) (where the appellate court reversed a judgment for

plaintiff who had been dismissed from a graduate program, finding that the university was not liable

for breach of contract because there was no evidence of arbitrary, capricious or bad-faith conduct on

its part); Bilut, 269 Ill. App. 3d at 136, 645 N.E.2d at 543 (where an unsuccessful Ph.D. candidate’s

grant of injunctive relief in a breach of contract lawsuit was reversed because the appellate court

determined the plaintiff failed to prove that the private university had acted in an arbitrary and

capricious manner and had based its decision on anything other than academic grounds); Frederick,

247 Ill. App. 3d at 474, 617 N.E.2d at 389 (where the court concluded that a dental student’s

dismissal was not a result of arbitrary, capricious, bad-faith or discriminatory conduct on the part of

the private school).

        The plaintiff here has not provided sufficient facts to show that the professors named as

individual defendants in her lawsuit treated her in a manner that is arbitrary, capricious or in bad faith.

The plaintiff took full advantage of the university’s three-tiered review process for students such as

herself who had not successfully passed the preliminary examination. The plaintiff’s allegations of

misconduct on the part of the individual professor defendants would necessarily lead one to reach a

conclusion that there was a conspiracy to fail the plaintiff by each and every professor who evaluated

her academic performance. The record does not support such a conclusion. On the contrary, we find

that the record supports the trial court’s ruling that as a matter of law, the individual defendants were

entitled to judgment on counts I and II, which alleged breach of express or implied contract.

         We hold that the trial court’s decision to grant summary judgment in favor of Loyola on

counts I and II of the plaintiff’s complaint was reasonable and supported by the record and we

                                                    14
1-09-3550


therefore affirm that decision.

        The next issue that the plaintiff raises on appeal is whether the trial court abused its discretion

in denying her motion for leave to file a sixth amended complaint. Amendments to pleadings are

allowed on just and reasonable terms at any time before final judgment. 735 ILCS 5/2-616(a) (West

2008). We note that the decision whether to allow or deny an amendment is a matter of the trial

court’s discretion, which we will not reverse absent a showing of an abuse of that discretion. In re

Estate of Hoover, 155 Ill. 2d 402, 416, 615 N.E.2d 736, 742 (1993). In determining whether a trial

court abused its discretion, we weigh the following factors: (1) whether the proposed amended

complaint would cure defective pleadings; (2) whether the amendment would surprise or prejudice

the opposing party; (3) whether the amendment was timely filed; and (4) whether the movant had

previous opportunities to amend. Id.

        The plaintiff urges that evidence discovered after portions of her fifth amended complaint

were dismissed provided support for two new causes of action which she should have been allowed

to add to her complaint. In her proposed sixth amendment, she added the fact that because she was

an employee of the university, as proved by her W-2 statements, she was in a category recognized

by the courts to bring a defamation per se action. 4 The plaintiff also proposed to include in her sixth

amended complaint, a count accusing the individual defendants of holding her out to the public in a

false light. Her proposed complaint states that the individual defendants acted with malice in making

false and defamatory statements, which the defendants knew were false, or were said by the


        4
         In light of our ruling on the plaintiff’s issue related to the dismissal of count IV pursuant
to section 2-615, this argument as it relates to defamation per se is moot.

                                                   15
1-09-3550


defendants in reckless disregard for whether the statements were true or false. These statements, the

plaintiff alleged, placed her “in a false light before the public, including her fellow students, employees

and professors at the University.”

        Our review of the record does not support the plaintiff’s argument that the trial court abused

its discretion in denying the plaintiff leave to file a sixth amended complaint. The plaintiff’s original

complaint was filed in 2003 and five prior amendments had been allowed by the trial court over more

than six years by the time the trial court denied yet another amendment in 2009. Certainly over the

course of more than six years, all of the facts and circumstances that the plaintiff sought to add to a

sixth amended complaint could and should have been discovered and included if they were as crucial

as the plaintiff now implies. Therefore, the trial court was well within its authority in denying the

plaintiff leave to file yet another version of the complaint. Accordingly, we hold that the trial court

did not abuse its discretion in denying the plaintiff leave to file a sixth amended complaint.

        The next issue raised by the plaintiff is that trial court erred in denying her motion to

reconsider a prior order dismissing, as moot, her claim for injunctive relief. On September 13, 2005,

the trial court granted the defendants’ section 2-615 motion to strike the plaintiff’s request for

injunctive relief. The plaintiff repled her request, which was dismissed on February 10, 2006. On

December 8, 2009, when the court ruled on the remaining motions in the case, the court denied, as

moot, the plaintiff’s request to reconsider this decision. We review de novo a trial court’s denial of

a motion to reconsider based upon the trial court’s application of existing law. Muhammad v.

Muhammad-Rahmah, 363 Ill. App. 3d 407, 415, 844 N.E.2d 49, 56 (2006).

        On appeal, the plaintiff requests that her cause be remanded to the trial court to determine the

                                                    16
1-09-3550


practicality of her reinstatement into the Ph.D. program at the university so that she can pursue the

appropriate course of study. She claims she is entitled to additional equitable relief, even if

reinstatement into the Ph.D. program is not feasible.

        A plaintiff alleging wrongful dismissal from a private university based upon an academic

decision is not entitled to injunctive relief unless the following is established: (1) the plaintiff has a

clear legal right that should be protected; (2) there is no adequate legal remedy; and (3) irreparable

harm will result without the injunctive relief. Bilut, 269 Ill. App. 3d at 132, 645 N.E.2d at 540-41.

        The plaintiff argues that “[w]here a student has met all requirements to receive a degree, that

student is entitled to a judicial determination to this effect. *** The plaintiff [further asserts that she]

has established that she met all the requirements to be a Ph.D. candidate pursuant to [Loyola’s]

applicable rules and guidelines.” We disagree. The record does not support the plaintiff’s argument

that she met all of the requirements to be a Ph.D. candidate. While she disputes the propriety of her

first failure of the preliminary examination, it is clear that she failed to pass the second preliminary

examination after being given another opportunity to do so. Further, there is nothing in the record

nor has the plaintiff pled sufficient facts to establish that the defendants acted arbitrarily, capriciously

or in bad faith in derogation of a clear legal right which she had. Thus the plaintiff has not

demonstrated that she is entitled to injunctive relief. Therefore, we hold that her prayer for injunctive

relief was properly dismissed by the trial court.

        The next issue which the plaintiff raises is whether the trial court erred in dismissing the count




                                                    17
1-09-3550


for defamation per se by the individual professor defendants.5 The plaintiff includes this issue in her

opening brief before this court under the heading entitled: “I. The Trial Court Incorrectly Granted

Defendants’ Motion for Summary Judgment - C. The Plaintiff’s Defamation Per Se Cause of Action

is Supported by the Evidence.” However, as discussed previously, the record discloses that this count

was disposed of on February 10, 2006, when the trial court granted the defendants’ motion to dismiss

it pursuant to a motion brought under section 2-615 of the Code, not on a motion for summary

judgment. The court’s dismissal of count IV pursuant to section 2-615 remained in effect until the

entire case was disposed of in December 2009. Thus, on appeal, the plaintiff has mislabeled the

vehicle by which the trial court dismissed count IV of her fifth amended complaint. The defendants

argue that the plaintiff has forfeited her right to this court’s consideration of this issue because she

makes an erroneous argument under an erroneous heading. We remind the parties that forfeiture is

a limitation on the parties, not the court. In re Atul R., 382 Ill. App. 3d 1164, 1169, 890 N.E.2d 695,

699 (2008). Further, it is the defendants who originally chose the vehicle by which to seek dismissal

of count IV of the fifth amended complaint. Therefore, we examine the trial court’s grant of the

defendants’ motion to dismiss count IV pursuant to section 2-615. We do not review it under the

standard required for a motion for summary judgment as the plaintiff incorrectly labels and asserts

in her argument.

        A court of review must determine whether the trial court correctly granted a section 2-615



        5
          The trial court also granted the defendants’ motion for summary judgment on plaintiff’s
count V alleging defamation per quod in its final ruling, however, the plaintiff has not contested
this ruling in her appeal.

                                                  18
1-09-3550


motion to dismiss when the allegations of the complaint are viewed in the light most favorable to the

plaintiff. Flournoy v. Ameritech, 351 Ill. App. 3d 583, 586, 814 N.E.2d 585, 588 (2004). The

standard of review is de novo. Krilich v. American National Bank & Trust Co. of Chicago, 334 Ill.

App. 3d 563, 571, 778 N.E.2d 1153, 1161-62 (2002). A motion to dismiss based upon section 2-615

admits all well-pled facts as true, but attacks the legal sufficiency of the complaint. Id. at 571-72, 778

N.E.2d at 1162. A motion brought under this section attacks only defects on the face of the

complaint and is based solely upon the pleadings instead of proof of the underlying facts. Dubinsky

v. United Airlines Master Executive Council, 303 Ill. App. 3d 317, 323, 708 N.E.2d 441, 446 (1999).

        In order to sustain an action for defamation per se, a plaintiff must allege that a defendant

made a false statement about the plaintiff; that there was an unprivileged publication of the statement

to a third party; and that the plaintiff was damaged. Id. at 323, 708 N.E.2d at 446-47. To satisfy the

per se rule, an allegation of defamation per se must fit into one of four categories: (1) words that

allege the plaintiff has committed a crime; (2) words that infer that the plaintiff is infected with a

loathsome, communicable disease; (3) words that impute an inability to perform or lack of integrity

regarding the plaintiff’s office or employment duties; and (4) words that prejudice the plaintiff or

allege lack of ability in his or her trade, profession or business. Kolegas v. Heftel Broadcasting

Corp., 154 Ill. 2d 1, 10, 607 N.E.2d 201, 206 (1992).

        In the instant case, the defendants’ motion to dismiss count IV of the plaintiff’s fifth amended

complaint, which alleged defamation per se, was premised upon section 2-615. As stated, it is well-

settled law that all motions to dismiss which are premised on section 2-615, necessarily require that

all well-pled facts are accepted as true for purposes of the motion.

                                                   19
1-09-3550


        Our review of the plaintiff’s fifth amended complaint leads us to conclude that she has well

pled a defamation per se claim in count IV. The plaintiff alleged that “according to the custom and

practice of the scientific profession, [she] is considered as a member of the profession, having co-

authored a peer-reviewed scientific publication.” She alleged that the PEC published defamatory

statements about her in an October 17, 2002, letter wherein they stated that her qualifying

examination contained “a number of instances of plagiarism,” that “plagiarism had occurred,” that

“[plaintiff’s] acts of plagiarism [are] unethical,” and “raise serious concerns as to whether she actually

understands the topics she is writing about.” This letter was sent to the steering committee, to the

hearing panel and to the university.

        The plaintiff further alleged in count IV that the defendants made statements to other faculty

and students at Loyola asserting that she had engaged in plagiarism and unethical conduct and that

she did not understand the subject matter of her area of study. The plaintiff alleged that the

publication of these statements included, but were not limited to, one of the professors telling his

technician that she had committed plagiarism.

        The plaintiff also referred to a “Secret Memorandum,” or the undated critique of her research

proposal, authored by individual defendant professor Driks that the plaintiff asserts was republished

to the steering committee. The plaintiff alleged that this memorandum and the October 2002 letter

were put into her student file, where they were subject to republication in response to inquiries

regarding employment and education applications. The plaintiff further claimed that she has been

compelled to republish the false allegations while seeking employment. As a result of the alleged

defamation per se, the plaintiff alleged her academic career in molecular biology and related scientific

                                                   20
1-09-3550


fields has been destroyed. Further, she claimed that she has lost present and future educational and

economic opportunities. The plaintiff claimed that she has been denied admission to every law school

to which she has applied because during the application process she was forced to disclose the

defendants’ false and defamatory statements.

       In its February 2006 ruling on the defendants’ motion to dismiss count IV pursuant to section

2-615, the trial court agreed with the defendants’ argument. The defendants argued that the plaintiff

failed to assert facts that explain how a graduate student who had not yet attained professional status

fell within one of the four categories required to establish defamation per se. The court rejected the

plaintiff’s argument that co-authoring a scientific article made her a member of the scientific

profession. The trial court therefore dismissed the plaintiff’s defamation per se count of her

complaint. We note that the defendants did not raise an affirmative defense in response to this count

nor did the court make a finding that the facts were not wellpled. Rather, the defendants premised

their motion to dismiss on section 2-615, which requires the trial court to accept wellpled factual

allegations as true. The defendants simply relied on their assertion wherein they denied that the

plaintiff was a professional as she claimed. It is well settled that the defendants’ response was

insufficient to dismiss count IV pursuant to section 2-615.

       We conclude that the trial court erred in granting the defendants’ section 2-615 motion to

dismiss count IV of the plaintiff’s complaint, which alleged defamation per se. The wellpled factual

allegation that the plaintiff is a member of the scientific profession must be viewed in the light most

favorable to the plaintiff and accepted as true for purposes of the motion. See, Turner v. Memorial

Medical Center, 233 Ill. 2d 494, 499, 911 N.E.2d 369, 373 (2009). Accordingly, the trial court erred

                                                  21
1-09-3550


when it rejected this statement of fact within the context described and granted the defendants’

motion to dismiss based on section 2-615. For this reason, we must reverse the dismissal of count

IV of the plaintiff’s fifth amended complaint which alleged defamation per se. We remand the case

to the trial court for further proceedings consistent with this ruling. In so ruling, we strictly adhere

to established legal principles and offer no opinion as to the ultimate procedural or actual viability of

this count.

        For the reasons stated, we affirm the ruling of the circuit court of Cook County that dismissed

counts I and II of plaintiff’s complaint, which sounded in breach of express and implied contract. We

affirm the ruling that denied the plaintiff leave to file a sixth amended complaint. We affirm the ruling

that denied the plaintiff’s motion to reconsider her request for injunctive relief. We reverse the circuit

court’s grant of the defendants’ section 2-615 motion to dismiss count IV of the plaintiff’s fifth

amended complaint, which alleged defamation per se. We remand this cause to the circuit court for

further proceedings consistent with this ruling with respect to count IV of the fifth amended

complaint.

        Affirmed in part and reversed in part; cause remanded.




                                                   22